UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7547



CARLTON BUCKLEY,

                                            Petitioner - Appellant,

          versus


JOHN J. LAMANNA, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CA-04-22895-4)


Submitted: December 15, 2005              Decided:   December 22, 2005


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carlton Buckley, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carlton Buckley, a federal prisoner, appeals the district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his petition filed under 28 U.S.C. § 2241

(2000).    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See Buckley v. Lamanna, No. CA-04-22895-4 (D.S.C. Sept. 21,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 2 -